Case 18-57670-lrc       Doc 33         Filed 10/23/18 Entered 10/23/18 09:35:45       Desc Main
                                       Document      Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


  IN RE:                                          )      CASE NO: 18-57670-LRC
                                                  )
  DUPREE ANTRONE JACKSON                          )
  TANYA DAVIS JACKSON                             )
                                                  )
                                                  )      CHAPTER 13
                  DEBTORS.                        )

              CERTIFICATE OF MANNER OF SERVICE PURSUANT TO
                          BANKRUPTCY RULE 7004

           This is to certify that I have this day served a copy of the Amended Chapter 13 Plan
  filed in the above styled case on October 23, 2018 (Doc. No. 30) by depositing same in
  the United States mail with the adequate postage affixed thereto to insure delivery
  addressed as follows:


  World Omni Financial Corp. Its Successor and Assigns
  c/o Weltman, Weinberg & Reis Co LPA
  323 W. Lakeside Ave Suite 200
  Cleveland OH 44113


  C T Corporation System
  289 S Culver St
  Lawrenceville, GA 30046


  DATE: October 23, 2018

  _____/s_____________
  Howard P. Slomka
  Georgia Bar #652875
  Attorney for the Debtor
  Slipakoff & Slomka, PC
  2859 Paces Ferry Rd, SE Suite 1700
  Atlanta, GA 30339
